Citation Nr: 0122785	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  99-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material has been presented to reopen a claim 
of entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
November 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In that determination, the RO denied the veteran's 
application to reopen a claim of entitlement to service 
connection for a back disability because and material 
evidence had not been submitted.  

In an action dated in April 2000, it appears that the RO 
reopened the veteran's claim for service connection for a 
back disability, and denied the claim on the merits.  The 
fact that the RO may have determined that new and material 
evidence was presented, and reopened the claim on that basis, 
is not binding on the Board's determination of the question 
of whether new and material evidence has been submitted.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board 
is required to determine whether new and material evidence 
has been presented before it can reopen a claim and 
readjudicate service connection or other issues going to the 
merits.  Id. 


FINDINGS OF FACT

1.  In January 1949, the RO denied service connection for a 
back disorder.  The RO informed the veteran of its 
determination that same month.  

2.  The veteran did not file a notice of disagreement with 
respect to the January 1949 rating action.  

3.  The evidence added to the record since the January 1949 
rating action is so significant by itself or in connection 
with other evidence previously submitted that it must be 
considered in order to fairly decide the merits of the claim.   

4.  A back disorder, to include degenerative joint disease, 
was not manifested during service or within one year 
thereafter, and is not related to any incident of service.


CONCLUSIONS OF LAW

1.  Evidence received since the January 1949 rating decision 
denying the claim of entitlement to service connection for a 
back disability, which is final, is new and material, and the 
claim for this benefit is reopened.  38 U.S.C.A. §§ 5108, 
7105, (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  A back disorder, to include degenerative joint disease, 
was neither incurred in or aggravated by service; and 
arthritis cannot be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991 & Supp 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  

The record reflects that the RO has made reasonable efforts 
to notify the veteran and his representative of the 
information and medical or lay evidence necessary to reopen 
and substantiate his claim for service connection for a back 
disability.  In VA letters dated in April and June 1998, the 
veteran and his representative were specifically notified of 
the evidence that VA would obtain, and the evidence he was 
expected to provide in support of his claim.  The RO has 
developed the record by requesting private and VA medical 
reports, which were identified by the veteran.  Once 
received, the referenced medical reports where then 
associated with the claims folder, and they appear to be 
intact.  The RO provided the veteran with VA compensation 
examinations, and the most recent examination was conducted 
in January 2000.  The June 1998 rating decision, the August 
1999 statement of the case, and the April 2000 supplemental 
statement of the case addressed the law and the evidence 
necessary to reopen and substantiate the veteran's claim.  
Further, in October 1999, the veteran was afforded a personal 
hearing at the local RO, along with his representative, where 
he presented testimony in support of his request to reopen as 
well the merits of his claim.  The veteran has not alluded to 
any other evidence not of record and, indeed, the Board is 
unable to identify any such evidence.  Thus, the veteran has 
received notice and assistance contemplated by law.  
Adjudication of this appeal, without remand to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Accordingly, the veteran's claim 
of entitlement to service connection for a back disability, 
which is implicated by the question of whether new and 
material evidence has been presented to reopen that claim, is 
ready for appellate review.



Background

Service medical records include a sick report dated from 
April to June 1943.  This record shows that the veteran was 
sick in May 1943 with disposition on duty.  The underlying 
cause of the veteran's ailment was not provided.  The 
veteran's service medical records including a separation 
examination dated in November 1945 are negative for 
complaints or findings regarding a back disability.  

The record includes VA examinations dated in November 1946.  
These documents are negative for complaints or clinical 
findings regarding a back disorder.  

In statement dated in November 1948, Joseph Kiebala, M.D., 
indicated that he had been treating the veteran for several 
ailments.  The doctor noted that he did not have any 
recollection or record of having treated the veteran for a 
back injury.  

In a statement dated in October 1948, the veteran's 
representative reported that a physician who had been 
treating the veteran at the Ford Motor Company when the 
veteran was employed at the plant could not provide a 
statement regarding treatment for the veteran

Affidavits dated in December 1948 of the veteran's spouse and 
mother provide that the veteran complained of back pain.  The 
affiants attested to having assisted the veteran with 
treatment for his back discomforts.  

In a certificate of attending physician dated in April 1952, 
Joseph K. Kiebala stated that the veteran reported a history 
of an injury in April 1943 when he fell from a truck.  It was 
noted that the veteran landed in the road with the right side 
of his body and that after receiving treatment the veteran 
felt better in 1945.  It was noted that the veteran worked as 
a fireman and that he had frequent backaches.  An examination 
of the veteran's back showed tenderness on pressure over the 
right side of the lower chest posteriorily and in the right 
sacral area.  The diagnosis was chronic myalgia or fibrositis 
of right side of back due to injury.  

When examined by VA in October 1957, the veteran did not 
complain of a back disorder, and there were no clinical 
findings in regard thereto.  

In April 1976, the veteran was hospitalized at a private 
facility for a disorder unrelated to his back disorder.  An 
examination of the back showed spasm of the lumbar muscles.  
It was noted that the veteran admitted to having jumped from 
a fence, but that he did not hurt himself.  The examiner 
noted that the spasm of the lumbosacral spine was secondary 
to the mild injury to the back.  Osteoarthritic changes were 
noted.  The final diagnosis was lumbar sprain and lumbar 
osteoarthritis.  

The veteran's employment and private medical records dated in 
1980 reflect that the veteran injured his back.  While 
executing his duties as a firemen, the veteran hurt his back 
carrying a hose.  The veteran was hospitalized in September 
and October 1980 for the back injury.  The symptoms included 
pain exacerbated by bending, lifting, and walking.  It was 
noted that movement of the lumbosacral spine produced pain in 
the flank.  An X-ray of the lumbosacral spine dated in 
September 1980 revealed diffuse lumbar spondylosis and roto-
sclerosis and degenerative disc disease at L3-4, L4-5 and L5-
S1.  In October 1980 the veteran was finally diagnosed as 
having disc disease at L5-S1 of the lumbar spine.  A 
myelogram of the lumbarspine dated in October 1980 revealed a 
large extradural defect at the L4-5 of the spine on the right 
that was felt to be compatible with herniated disc.  

In a statement dated in November 1980, John C. Zoll, M.D., 
indicated that he examined the veteran in October 1980 and 
that the veteran gave a history of having been thrown from a 
high pressure fire hose over a pile of lumber around 1975 and 
that he incurred severe low back pain and right thigh pain 
which was treated for a year with physiotherapy.  At the 
conclusion of an examination of the lumbar spine, Dr. Zoll 
indicated that the veteran may have nerve irritation from 
herniated disc at L5, S1 level on the right.  

A private physician's statement dated in February 1981 shows 
that the physician had treated the veteran for a back injury 
in 1976 and in August 1980.  The nature of the disability was 
lumbosacral disc pathology and severe back pain radiating to 
the right leg.  

In September 1982, the veteran was diagnosed as having lower 
lumbar radiculopathy on the right which was considered to be 
due to a herniated disc at the L4-5 level.  

In a statement dated in June 1998, the veteran's private 
physician indicated that the veteran was seen for severe back 
pain.  A diagnosis of osteoarthritis with spinal cord 
stenosis was entered.  

In October 1999, the veteran testified at a personal hearing 
before a hearing officer regarding his claim for service 
connection for a back disability.  At that hearing, the 
veteran reported that he injured his back during service when 
he fell off of a truck.  The veteran stated that he was 
hospitalized but no X-rays of the lumbar spine were taken at 
the time of the accident.  After the injury the veteran 
testified that he primarily treated himself with home 
remedies.  After service, the veteran indicated that he was 
employed as a firefighter and that he incurred injuries to 
his back in 1976 and 1980.  Essentially, the veteran 
maintained that his current back disability is related to the 
service injury.  

VA medical records dated from 1997 to 2000 reflect that the 
veteran was treated for back problems.  Subjective complaints 
included severer low back pain with radiation to the right 
lower extremity.  In January 2000, the veteran underwent a VA 
compensation examination.  The examiner listed the chronology 
of the veteran's back history including his post service 
injuries.  The examiner noted that he had reviewed the 
veteran's claims folder which included service medical 
records and private medical records.  At the examination, the 
veteran reported that he injured his back in April 1943 when 
he fell from a truck.  At the conclusion of an examination of 
the lumbar spine, the examiner entered diagnoses of post-
traumatic degenerative disk disease and degenerative joint 
disease of the lumbosacral spine, severe spinal stenosis, and 
multilevel spondylolisthesis.  The examiner reported that he 
could not find any significant medical evidence establishing 
that it was as likely as not that the veteran's current back 
disability was any way related to service.  The examiner 
opined that it was more likely that the posttraumatic element 
of the veteran's disease was related to his industrial 
incident when the veteran was employed as a fireman.  

New and Material Evidence

In this case, the veteran's request to reopen his claim for 
service connection for a back disorder was received in April 
1998, before the effective date of the amended 38 C.F.R. 
§ 3.156(a), which redefines the term "material evidence" 
and incorporates an evidentiary prerequisite of establishing 
"a reasonable possibility of substantiating the claim," for 
the purpose of reopening.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  The 
Secretary specifically provided that the amendment to section 
3.156(a) would be applicable to any claim to reopen received 
on or after August 29, 2001.  Id.  Thus, the Board will 
consider the veteran's request to reopen his claim without 
regard to the amended regulatory provisions.  Cf. Karnas v. 
Derwinski, supra.

In January 1949, the RO denied the veteran's claim for 
service connection for a back disability and notified the 
veteran of its determination that same month.  The veteran 
did not file a notice of disagreement with the January 1949 
rating action.  

The evidence before the RO in January 1949 consisted of the 
veteran's service medical records which were negative for 
complaints or findings regarding a back disorder.  The 
evidence also consisted of the VA examination dated in 
November 1946 which showed no pathology regarding a back 
disability, the October 1948 representative's statement 
wherein the representative reported that a physician who had 
treated the veteran when he was employed at the Ford Motor 
Company and who could not comment on the cause of the 
treatment, the private medical statement dated in November 
1948 wherein the doctor could not recall having treated the 
veteran for a back disorder, and the affidavits dated in 
December 1948 of the veteran's spouse and mother who attested 
to helping to administer treatment for the veteran's back 
pain and discomforts.  

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal.  If a 
notice of disagreement is not filed within one year of the 
date of mailing of the notification of the RO's denial of the 
appellant's claim, the denial is final and is not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  The Board 
notes that the January 1949 rating decision which denied the 
veteran's claim for a back disorder is final.  

If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.    

In Elkins v. West, the United States Court of Appeals for 
Veterans Claims (Court) held that the decision of the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
overruled the legal test previously used to determine the 
"materiality" element of the new and material evidence test.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the new 
Elkins test, the VA must determine whether new and material 
evidence has been presented under 38 C.F.R. 3.156(a).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 3.156(a).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim, rather than 
since the last time the claim was disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).   

The RO denied the veteran's claim for service connection for 
a back disability in January 1949 because the evidence did 
not establish that the disorder was incurred in or aggravated 
by service.  

The evidence submitted subsequent to the January 1949 RO 
decision consists of the private medical records that reflect 
that the veteran incurred injuries to his back in 1976 and 
1980, the VA medical records dated from 1997 to 2000 that 
reflect treatment for the veteran's back disability, and the 
transcript of the October 1999 personal hearing.  The Board 
notes that this evidence is new in that it was not previously 
of record; however, it is not material in that it does not 
tend to prove that the veteran's back disability is related 
to service.  

However, evidence submitted since the January 1949 rating 
action also consists of the April 1952 certificate of the 
attending physician, Dr. Kiebala, who provided that the 
veteran fell off a truck in April 1943 and that the veteran 
received subsequent treatment in service in 1945 for his 
backache.  Dr. Kiebala associated the veteran's back 
disability to injury.  This evidence is new in that it was 
not previously of record.  In addition, this statement is 
material in that it suggests that the veteran's back 
disability is related to the reported service injury.  In 
that new and material evidence has been submitted, the 
veteran's claim for service connection for a back disability 
is reopened. 

The Board recognizes that the veteran's claim was decided by 
the RO on a de novo basis, a different approach from that 
used by the Board.  However, given that the RO denied the 
veteran's claim under that basis of adjudication, and in 
light of the decision to reopen the veteran's claim on the 
basis of the submission of new and material evidence, the 
Board determines that the veteran will not be prejudiced by 
its decision.  See Bernard v. Brown, supra.




Service Connection

Having reopened the veteran's claim for service connection 
for a back disability, the Board must now review this matter 
on a de novo basis.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain diseases, 
including arthritis, may be presumed incurred in service if 
shown to have manifested to a compensable degree within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this matter, the veteran asserts that he developed a back 
disability as a result of service.  The record contains two 
opposing medical opinions regarding the etiology of the 
veteran's back disability.  The first is the April 1952 
statement of Dr. Joseph Kiebala wherein the doctor noted that 
the veteran reported having fallen off a truck during 
service.  The doctor also pointed out that the veteran had 
complained of backaches while employed as a firefighter.  Dr. 
Kiebala attributed the veteran's back disability to the 
service injury.  The Board finds that Dr. Kiebala's opinion 
has limited probative value.  The opinion appears to have 
been based on a history provided by the veteran, and the 
doctor does not appear to have reviewed the veteran's claims 
file.  Also, Dr. Kiebala's opinion is outweighed by the facts 
of this case.  Although the veteran claims that he injured 
his back during service, the service medical records neither 
reflect such an injury nor do they show subjective complaints 
of a back disorder.  The Board recognizes that the veteran's 
spouse and mother in December 1948 attested to the fact that 
the veteran had back pain and discomforts; however, this 
evidence cannot serve to prove that the veteran's back 
discomforts were incurred in or aggravated by service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
addition, VA examinations in November 1946 do not show that 
the veteran complained or was seen for a back disorder.

Next, is the January 2000 VA opinion wherein the examiner 
opined that the veteran's current back disability is not 
related to service.  Instead the examiner stated that the 
disability is more likely caused by the veteran's 
occupational back accidents.  Inasmuch as the examiner 
reviewed the veteran's entire claims file, the Board finds 
that this evidence has more probative value than the 1952 
opinion.  Moreover, the January 2000 is consistent with the 
facts of this case.  As aptly noted by the record, the 
service medical records do not show any complaints or 
findings with respect to a back disorder; the veteran was 
involved in employment related accidents that caused injury 
to his back in the 1976 and 1980.  Thus, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a back disability on a 
direct basis.  38 U.S.C.A. § 1110 (West 1991).  The Board 
also finds that the veteran is not entitled to service 
connection for a back disability on a presumptive basis 
either in that the veteran was not diagnosed as having 
osteoarthritis of the lumbar spine until 1976, many years 
after the veteran separated from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, 
the appeal is denied. 


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a back disability is 
reopened.

Service connection for a back disability, to include 
degenerative joint disease, is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

